14‐609‐cv 
     Gavin v. NVR, Inc. 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007  IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
                                                                                   
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 27th day of May, two thousand fifteen. 
 4    
 5          PRESENT:  RALPH K. WINTER, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          PETER GAVIN, K. MAURA MUELLER,  
11          PATRICK TRACY, on behalf of himself  
12          and all other employees similarly situated, 
13           
14                                           Plaintiffs‐Appellants, 
15                                    
16                                   v.                                         No. 14‐609‐cv 
17    
18          NVR, INC., 
19           
20                                           Defendant‐Appellee.*1 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22           
23          FOR APPELLANTS:                  J. NELSON THOMAS (Michael J. Lingle, on the brief), 
24                                           Thomas & Solomon LLP, Rochester, NY.    

     *1The Clerk of the Court is respectfully directed to amend the caption of this case as set 
     forth above. 
      
 1                                       
 2            FOR APPELLEE:            BARRY J. MILLER (James M. Hlawek, on the brief), Seyfarth 
 3                                     Shaw LLP, Boston, MA. 
 4    
 5            Appeal from a judgment of the United States District Court for the Western 
 6   District of New York (David G. Larimer, Judge). 
 7            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND 
 8   DECREED that the appeal is DISMISSED insofar as it challenges the District Court’s 
 9   denial of summary judgment and the judgment of the District Court is otherwise 
10   AFFIRMED. 
11            Patrick Tracy1 appeals the District Court’s denial of his motions for summary 
12   judgment, class certification, and judgment as a matter of law or for a new trial, all 
13   related to his claims for overtime pay under the Fair Labor Standards Act of 1938 (FLSA) 
14   and the New York Labor Law.  He also challenges the District Court’s jury instructions.  
15   We assume the parties’ familiarity with the facts and record of the prior proceedings, to 
16   which we refer only as necessary to explain our decision to dismiss in part and affirm in 
17   part. 
18            Under the circumstances of this case, where Tracy subsequently lost after a full 
19   trial on the merits, we do not have jurisdiction to review Tracy’s challenge to the District 
20   Court’s February 23, 2009 decision and order resolving his summary judgment motion.  
21   In denying the motion, the District Court assumed Tracy’s legal argument was correct 
22   and nevertheless relied on the existence of several genuine disputes of material fact.  
23   Accordingly, we dismiss Tracy’s appeal of the District Court’s denial of summary 
24   judgment.  See Ortiz v. Jordan, 562 U.S. 180, 190‐91 (2011); Schaefer v. State Ins. Fund, 
25   207 F.3d 139, 142‐43 (2d Cir. 2000).  

     1 Although Peter Gavin and K. Maura Mueller are technically parties to this appeal, they 
     have not advanced any independent arguments in the briefs they submitted jointly with 
     Tracy to the Court.  We assume that Tracy’s arguments incorporate those of Gavin and 
     Mueller.  See Time Warner Cable Inc. v. FCC, 729 F.3d 137, 142 n.1 (2d Cir. 2013). 
                                                    2
 1         Tracy also challenges the District Court’s jury instructions on the issue of the 
 2   outside salesperson exemption.  Among other things, he argues that the District Court 
 3   erred in reading portions of a Department of Labor opinion letter to the jury and 
 4   instructing the jury that it should consider NVR’s expectations concerning Tracy’s role 
 5   as a sales and marketing representative.  Having reviewed the instructions in full, we 
 6   conclude that the District Court’s instructions did not “mislead[] the jury as to the 
 7   correct legal standard” or fail to “adequately inform the jury on the law.”  Turley v. ISG 
 8   Lackawanna, Inc., 774 F.3d 140, 153 (2d Cir. 2014) (quotation marks omitted).  
 9         Finally, Tracy challenges the District Court’s decertification of his conditionally 
10   certified FLSA collective action and its denials of his motions for class certification and 
11   judgment as a matter of law or for a new trial.  As to those challenges, we affirm for 
12   substantially the reasons provided by the District Court in its April 29, 2013 and 
13   February 12, 2014 decisions and orders. 
14         We have considered Tracy’s remaining arguments and conclude that they are 
15   without merit.  For the foregoing reasons, we DISMISS Tracy’s appeal as it relates to the 
16   District Court’s denial of his summary judgment motion and otherwise AFFIRM the 
17   judgment of the District Court.   
18                                          FOR THE COURT: 
19                                          Catherine O’Hagan Wolfe, Clerk of Court  




                                                   3